Citation Nr: 1115755
Decision Date: 04/21/11	Archive Date: 06/14/11

Citation Nr: 1115755	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-10 420	)	DATE APR 21 2011
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1977, and from February 1982 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied the current appellate claims.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In a July 7, 2010, decision the Board, in pertinent part, denied the Veteran's claim of entitlement to TDIU.  For the reasons detailed below, vacatur of that decision regarding this issue is warranted.  The Board will then address the merits of the TDIU claim in light of the matter resulting in this vacatur.

The Board notes that other issues were addressed in the July 7, 2010, decision in addition to the TDIU claim.  However, no error has been demonstrated regarding those issues that would warrant vacatur, nor has the Veteran contended otherwise as his contentions of alleged error only referred to the TDIU claim.


FINDINGS OF FACT

1.  The Board's July 7, 2010, decision noted incomplete dates for the Veteran's periods of active service.

2.  The Veteran contends he submitted relevant evidence to the VA in 2009 regarding his TDIU claim that was not considered at the time of the Board's July 7, 2010, decision.

3.  All reasonable notification and development necessary for the equitable disposition of the Veteran's TDIU claim have been completed.

4.  The Veteran is service-connected for lumbosacral strain, evaluated as 20 percent disabling; right elbow tendonitis, evaluated as 10 percent disabling; left elbow tendonitis, evaluated as 10 percent disabling; residuals of discectomy of the right knee, evaluated as 10 percent disabling; bowel leakage associated with service-connected residuals of anal sphincterotomy, evaluated as 50 percent disabling (as of October 8, 2009); residuals of anal sphincterotomy to include hemorrhoids and tag lesions, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right knee instability, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (zero percent disabling).

5.  The competent medical and other evidence of record does not reflect that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Vacatur of the Board' July 7, 2010, decision is warranted to the extent it denied entitlement to a TDIU due to service-connected disabilities.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

2.  The criteria for the assignment of a TDIU are not met.  38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 CFR §§ 3.159, 3.340, 4.16 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904.  For the reasons discussed below, the July 7, 2010, Board decision is vacated.  

The Board's decision of July 7, 2010, indicated that the Veteran served on active duty from January 1973 to January 1977, and from May 1992 to April 1998.  Although this statement reflected what was listed on two DD Form 214s that were then of record, there is other documentation referring to his also serving from February 1982 to May 1992.  The Veteran has since voiced concerns that this affected the adjudication of his appeal.  Although no reference was made to his specific date(s) of active service outside of the Introduction section of that decision, the Board cannot ignore the fact that the Veteran has raised due process concerns as a result thereof.  

In addition, the Veteran contends he submitted relevant evidence to the VA in 2009 regarding his TDIU claim that was not considered at the time of the Board's July 7, 2010, decision.  This evidence includes a copy of education and work history statement completed by the Veteran.  In support of this assertion, he attached a delivery confirmation form from the U.S. Postal Service indicating this evidence was received by VA in November 2009.  However, such evidence was not specifically referenced by the Board in the July 7, 2010, decision.  

In view of the foregoing, the Board finds that the July 7, 2010, decision should be vacated to the extent it denied entitlement to a TDIU due to service-connected disabilities.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, the Board will reconsider the Veteran's claim as if the July 2010 decision on the TDIU claim had never been issued.  See 38 C.F.R. 
§ 20.904(a)(3).




II.  TDIU

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2004, which is clearly prior to the May 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in November 2006 and September 2009, followed by readjudication of the appeal by February 2007 Statement of the Case (SOC) and February 2010 Supplemental SOC.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the November 2006 and September 2009 letters included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his TDIU claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case. Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the March 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested. 

With respect to the March 2010 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's TDIU claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate this claim; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his TDIU claim.  The VLJ did ask questions to determine if there was any relevant evidence that was not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in July 2004, February 2005, and October 2009.  These examinations contain findings regarding the symptomatology of the service- connected disabilities that are the subject of this appeal which are consistent with the treatment records on file as well as the relevant rating criteria.  No inaccuracies have been demonstrated with respect to the findings on these examinations, nor any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

In the instant case, the Board finds that the Veteran's claim of entitlement to a TDIU must be denied as the preponderance of the evidence is unfavorable.

The Veteran is service-connected for lumbosacral strain, evaluated as 20 percent disabling; right elbow tendonitis, evaluated as 10 percent disabling; left elbow tendonitis, evaluated as 10 percent disabling; residuals of discectomy of the right knee, evaluated as 10 percent disabling; bowel leakage associated with service-connected residuals of anal sphincterotomy, evaluated as 50 percent disabling (as of October 8, 2009); residuals of anal sphincterotomy to include hemorrhoids and tag lesions, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; right knee instability, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  Combining these evaluations pursuant to the relevant VA regulations, the Veteran's overall disability rating is 80 percent.  See 38 C.F.R. § 4.25.  Consequently, he does meet the schedular standards for consideration of a TDIU.

In this case, the Veteran has indicated on his June 2004 TDIU application that he has not worked since August 2001.  He also reported that he had been dismissed from 2 positions in the past 2 years because he could not physically meet the requirements of the job, and that he unsuccessfully applied for several positions since he became too disabled to work.  Although the Veteran indicated he had lost various days of work due to illness, he also indicated that he had worked in a full-time capacity since at least 1976 in various positions, and that he had been employed exclusively in managerial positions since at least November 1998.  He also indicated that he had completed 2 years of college, and had completed various other training courses.  However, in a more recent statement he indicated that he actually completed 2 1/2 semesters of college, and emphasized that he had no degrees or certificates from these schools.  

On an undated education/work history statement the Veteran also indicated that he worked for 3 days as a housekeeping supervisor in July 2002, but resigned due to extreme back pain.  

A response from the Veteran's last known employer states that he resigned in August 2001, and did not indicate he retired or otherwise left due to disability.

The record also indicates the Veteran experiences significant occupational impairment due to various nonservice-connected disabilities including gastroesophageal reflux disease (GERD), cataracts, hypertension, and skin problems variously diagnosed (including nummular dermatitis).

In regard to the effect the Veteran's service-connected disabilities had on usual occupation, the July 2004 VA examination found that there was none.  The February 2005 VA examination, which focused on the right elbow, bowel leakage, and anal sphincterotomy residuals, stated that he was to avoid repetitive use of the elbow, and that the effect on the Veteran's daily activities was the same.  Finally, the October 2009 VA examination stated, in regard to effect on usual occupation, that the Veteran was retired and had not worked since 2002.  However, the examiner also found that the Veteran could perform sedentary activities, although he would need to have access to a restroom for the frequent bowel movements and occasional incontinence.  The effect of the service-connected disabilities on daily activity included limited ability to do yard work, housekeeping, cooking, shopping, walking, and driving.

The Board observes that no competent medical opinion is of record that refutes the findings of the aforementioned VA examiners regarding the effect the Veteran's service-connected disabilities have upon his ability to work.  Moreover, the opinions of these VA examiners are consistent with the functional impairment demonstrated by the service-connected disabilities on the actual physical examinations.  

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for assignment of a TDIU in this case.  Although the evidence does indicate his service-connected disabilities have resulted in some degree of occupational impairment, the Board finds that this impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  This conclusion is supported, in part, by the findings of the VA examiners regarding the effect these disabilities have on usual occupation, particularly that of the October 2009 VA examiner who found the Veteran could still work a sedentary position with his service-connected disabilities.  As noted in the preceding paragraph, the Board has concluded that the opinions of these VA examiner are consistent with the functional impairment demonstrated by the service-connected disabilities on the actual physical examinations.  

The Board acknowledges that the Veteran has indicated he has been unemployed for several years, and has been unable to find employment.  However, the Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

The Board acknowledges that the prior decision of July 7, 2010, indicated that the Veteran served on active duty from January 1973 to January 1977, and from May 1992 to April 1998.  Although this statement reflected what was listed on two DD Form 214s that were then of record, there is other documentation referring to his also serving from February 1982 to May 1992.  He contended this fact, as well as the statement that " he had worked in a full-time capacity since at least 1976 in various positions and that he had been employed exclusively in managerial positions since at least November 1998" indicated that much of the Board's prior decision was based upon the assumption he was a civilian employee from 1976 to 1992.  However, even accepting the fact that the wrong dates of service were incorrect, the Board was aware that he had active service from January 1973 to January 1977.  Moreover, the fact that the record indicates the Veteran was able to successfully complete his assigned military duties during his periods of active service does indicate he was capable of substantially gainful employment in a related civilian occupations during this period.  Further, the focus of this claim is whether the Veteran's service-connected disabilities currently prevent him from obtaining and/or maintaining substantially gainful employment, not whether he had military or civilian employment in the past.

The Veteran also contended that while his positions in service and out might be characterized as managerial, each of them was a very physically demanding career and at no time could they be characterized as "sedentary."  The Board notes that while this may have been the case with his past positions, this does not mean he cannot currently obtain a sedentary position particularly as he does have managerial experience.  












	(CONTINUED ON NEXT PAGE)




In view of the foregoing, the Board finds that the competent medical and other evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


ORDER

The July 7, 2010, Board decision addressing the issue of entitlement to a TDIU due to service-connected disabilities is vacated.

Entitlement to a TDIU due to service-connected disabilities is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1025178	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for right 
elbow tendonitis.

3.  Entitlement to a rating in excess of 10 percent for left 
elbow tendonitis.

4.  Entitlement to a rating in excess of 10 percent for residuals 
of discectomy of the right knee.

5.  Entitlement to a rating in excess of 30 percent for bowel 
leakage associated with service-connected residuals of anal 
sphincterotomy.

6.  Entitlement to a rating in excess of 10 percent for residuals 
of anal sphincterotomy to include hemorrhoids and tag lesions.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.

8.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1977, and from May 1992 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied the current 
appellate claims.

The Veteran and his spouse provided testimony at a hearing before 
the undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected disabilities of the 
lumbosacral spine, elbows, and right knee are manifested, in 
part, by complaints of pain.

3.  The Veteran's service-connected lumbosacral strain is not 
manifested by forward flexion of the thoracolumbar spine to 30 
degrees or less; ankylosis; or intervertebral disc syndrome.

4.  Neither the Veteran's service-connected right or left elbow 
tendonitis is manifested by flexion limited to 90 degrees or 
less, extension limited to 75 degrees or more, or limitation of 
pronation with motion lost beyond the last quarter of arc; nor is 
the hand fixed in supination or hyperpronation.

5.  The Veteran's service-connected right knee disorder is not 
manifested by flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.

6.  The Veteran's service-connected bowel leakage is not 
manifested by extensive leakage and fairly frequent involuntary 
bowel movements; nor does it require colostomy.

7.  Prior to October 8, 2009, there was no evidence that the 
service-connected bowel leakage was manifested by moderate 
reduction of lumen or moderate constant leakage.  However, as of 
October 8, 2009, the record does indicate greater than moderate 
reduction of lumen.

8.  The Veteran's service-connected residuals of anal 
sphincterotomy to include hemorrhoids and tag lesions is not 
manifested by persistent bleeding with secondary anemia or 
fissures. 

9.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under Diagnostic 
Code 6260.

10.  The assignment of separate disability ratings for bilateral 
tinnitus is legally precluded.

11.  In addition to the service-connected disabilities that are 
the subject of this appeal, the Veteran is also service-connected 
for right knee instability, evaluated as 10 percent disabling; 
and bilateral hearing loss, evaluated as noncompensable (zero 
percent disabling).

12.  The competent medical and other evidence of record does not 
reflect that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 
(2009).

2.  The criteria for a rating in excess of 10 percent for right 
elbow tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2009).

3.  The criteria for a rating in excess of 10 percent for left 
elbow tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2009).

4.  The criteria for a rating in excess of 10 percent for 
residuals of discectomy of the right knee.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-
5261 (2009).

5.  The criteria for a rating in excess of 30 percent for bowel 
leakage associated with service-connected residuals of anal 
sphincterotomy are met as of October 8, 2009.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7332-7333 
(2009).

6.  The criteria for a 50 percent rating for bowel leakage 
associated with service-connected residuals of anal 
sphincterotomy prior to October 8, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 
7333 (2009).

7.  The criteria for a rating in excess of 10 percent for 
residuals of anal sphincterotomy to include hemorrhoids and tag 
lesions are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.114, Diagnostic Code 7336 (2009).

8.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. §1155 (West 2002 & Supp. 2009); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

9.  The criteria for the assignment of a TDIU are not met.  38 
USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 CFR 
§§ 3.159, 3.340, 4.16 (2009)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that, for the reasons detailed below, 
the Veteran's tinnitus claim must be denied as a matter of law.  
In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the law 
or based on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the other appellate claims, the Court has held 
that adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via a letter 
dated in September 2004, which is clearly prior to the May 2005 
rating decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in November 2006 
and September 2009, followed by readjudication of the appeal by 
February 2007 Statement of the Case (SOC) and February 2010 
Supplemental SOC.  This development "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the November 2006 and September 2009 letters included 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records were obtained and considered in 
conjunction with this case.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the March 2010 Board hearing.  Nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, he 
was accorded VA medical examinations regarding this case in July 
2004, February 2005, and October 2009.  These examinations 
contain findings regarding the symptomatology of the service-
connected disabilities that are the subject of this appeal which 
are consistent with the treatment records on file as well as the 
relevant rating criteria.  No inaccuracies have been demonstrated 
with respect to the findings on these examinations, nor any 
prejudice therein  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this case, the Board observes that the Veteran's service-
connected disabilities of the lumbosacral spine, both elbows, and 
right knee are manifested by complaints of pain.  However, as 
detailed below the Board finds that the Veteran's pain does not 
result in functional impairment to the extent necessary to 
warrant higher rating(s) for any of these disabilities, even on 
repetitive motion of the pertinent joints.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Analysis - Lumbosacral spine

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Veteran's service-connected lumbosacral strain 
is not manifested by forward flexion of the thoracolumbar spine 
to 30 degrees or less.  For example, the July 2004 VA examination 
showed the Veteran's thoracolumbar spine had flexion to 65 
degrees, extension to 18 degrees, right and left lateral flexion 
to 24 degrees, right rotation to 15 degrees, and left rotation to 
30 degrees.  It was noted that pain began at the end of all of 
these ranges of motion.  The more recent October 2009 VA 
examination showed the thoracolumbar spine had flexion to 53 
degrees, extension to 12 degrees, right and left lateral flexion 
to 15 degrees, and right and left rotation to 20 degrees.  
Further, the examiner noted that the pain began at the end of all 
of these ranges of motion, and that there was no additional 
limitation in terms of degree(s) on repetitive motion.  

The Board also notes that the Veteran has never been diagnosed 
with ankylosis of the thoracolumbar spine or impairment analogous 
thereto.  Ankylosis is defined as immobility and consolidation of 
a joint due to disease, injury, or surgical procedure.  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  The aforementioned range 
of motion findings reflect that the spine is not fixed in 
extension, flexion, or a neutral position.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

In this case, however, the Veteran is not service-connected for 
intervertebral disc syndrome, nor is there any indication that he 
has such impairment.  Rather, the October 2009 VA examination 
specifically found that there were no signs of lumbar 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Further, the lumbar spine X-rays were noted as 
being within normal limits.  As such, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes is 
not for application in the instant case.  

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected lumbosacral 
strain.

The Board further notes that the record does not indicate the 
Veteran's service-connected lumbosacral strain has resulted in 
any associated objective neurologic abnormalities that warrant 
separate evaluation.  As already noted, the October 2009 VA 
examination specifically found that there were no signs of lumbar 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Moreover, there were no sensory deficits from 
L1-5, or of S1.  

Analysis - Right and left elbows

Under the laws administered by VA, a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes.  In the instant case, the record reflects the Veteran's 
right arm is considered the major upper extremity.

The Veteran's service-connected elbow disorders have been rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, for tenosynovitis.  A note under 
this Code specifies that the diseases evaluated under Diagnostic 
Codes 5013 through 5024 (except gout) will be rated on limitation 
of motion of the affected parts, as arthritis, degenerative.  See 
38 C.F.R. § 4.71a.

Normal ranges of motion of the elbow and forearm are 0 degrees 
extension to 145 degrees in elbow flexion; pronation to 80 
degrees; and supination to 85 degrees.  38 C.F.R. § 4.71, Plate 
I.

Diagnostic Code 5206 provides that flexion limited to 110 degrees 
is assigned a noncompensable rating for both the major and minor 
arm.  Flexion limited to 100 degrees is rated 10 percent 
disabling for both the major and minor arm.  Flexion limited to 
90 degrees is rated 20 percent disabling for the major and minor 
arm.  Flexion limited to 70 degrees is assigned a 30 percent 
rating for the major arm, and a 20 percent rating for the minor 
arm.  Flexion limited to 55 degrees is rated 40 percent disabling 
for the major arm, and 30 percent for the minor arm.  Flexion 
limited to 45 degrees is rated 50 percent disabling for the major 
arm, and 40 percent for the minor arm.

Diagnostic Code 5207 provides that extension of the major and 
minor forearm limited to 45 degrees is rated 10 percent 
disabling.  Extension limited to 60 degrees is also rated 10 
percent disabling for both arms.  Extension limited to 75 degrees 
or is rated 20 percent disabling for both the major and minor 
arm.  Extension limited to 90 degrees is rated as 30 percent 
disabling for the major arm, and 20 percent for the minor arm.  
Extension limited to 100 degrees is rated 40 percent disabling 
for major arm, and 30 percent disabling for the minor arm.  
Extension limited to 110 degrees is rated 50 percent disabling 
for the major arm, and 40 percent for the minor arm.

Diagnostic Code 5208 provides that forearm flexion limited to 100 
degrees with forearm extension limited to 45 degrees is rated 20 
percent disabling.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Supination of the major 
and minor forearm limited to 30 degrees or less is rated 10 
percent disabling.  Limitation of pronation of the major and 
minor forearm with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation warrants a 20 percent 
rating.  Limitation of pronation with motion lost beyond the 
middle of arc is rated as 30 percent disabling for the major arm, 
and 20 percent for the minor arm.  Loss of supination or 
pronation due to bone fusion, with the hand fixed near the middle 
of the arc or moderate pronation is considered 20 percent 
disabling for both arms.  Loss of supination or pronation due to 
bone fusion, with the hand fixed in full pronation, is rated 30 
percent disabling for the major forearm, and 20 percent for the 
minor arm.  Loss of supination or pronation due to bone fusion, 
with the hand fixed in supination or hyperpronation, is rated 40 
percent disabling for the major side, and 30 percent for the 
minor.

In this case, neither the Veteran's service-connected right or 
left elbow tendonitis is manifested by flexion limited to 90 
degrees or less, extension limited to 75 degrees or more, or 
limitation of pronation with motion lost beyond the last quarter 
of arc; nor is the hand fixed in supination or hyperpronation.  
For example, the July 2004 and February 2005 VA examinations both 
showed the right and left elbows had flexion to 145 degrees, 
extension to zero degrees, supination to 85 degrees, and 
pronation to 80 degrees.  Further, it was noted that elbow range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.

The more recent October 2009 VA examination showed the right 
elbow had flexion to 133 degrees, extension to zero degrees, 
supination to 87 degrees, and pronation to 88 degrees.  In 
addition, repetitive motion showed decreased flexion to 130 
degrees, extension to -5 degrees, as well as supination and 
pronation to 80 degrees.  The left elbow had flexion to 140 
degrees, extension to zero degrees, with supination and pronation 
both to 90 degrees.  No additional limitation was found on 
repetitive motion.

In view of the foregoing, the Board finds the Veteran does not 
meet or nearly approximate the criteria for a rating in excess of 
10 percent for either of his service-connected elbow disorders 
under any of the potentially applicable Diagnostic Codes.

Analysis - Right knee

The Veteran's service-connected right knee disorder has been 
evaluated based upon the limitation of motion.

Full range of motion of the knee consists of 0 degrees extension 
and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg. Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg. When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation 
is to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned. 38 
C.F.R. § 4.71a.

The Board acknowledges that General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257. General 
Counsel stated that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under Diagnostic Code 5260 (flexion limited to 60 degrees 
or less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is 
shown, a veteran rated under 5257 can also be compensated under 
5003 and vice versa.  However, in this case a separate rating was 
assigned for instability of the right knee by a February 2010 
rating decision.  The Veteran has not disagreed with this initial 
rating or the effective date thereof.  Consequently, the Board is 
without jurisdiction to evaluate the right knee on the basis of 
instability.

In this case, the Veteran's service-connected right knee disorder 
is not manifested by flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.  For example, the July 
2004 VA examination showed the right knee had flexion to 125 
degrees, with pain beginning at 125 degrees, as well as extension 
to zero degrees.  The more recent October 2009 VA examination 
showed the right knee had flexion to 110 degrees, with pain 
beginning at 100 degrees.  Extension was to zero degrees, with 
pain at zero degrees.  Repetitive motion did not show additional 
limitation of motion.

The Board acknowledges that VA's Office of General Counsel held 
in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same joint.  
However, the aforementioned range of motion findings for the 
right knee during this period do not at any time satisfy the 
criteria for a compensable evaluation under either Diagnostic 
Code 5260 or 5261.  Nevertheless, he is entitled to the current 
10 percent rating based upon pain of a major joint pursuant to 
the provisions of Diagnostic Code 5003.

Analysis - Bowel leakage

The Veteran's service-connected bowel leakage associated with 
service-connected residuals of anal sphincterotomy is evaluated 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7333.  In 
addition, the record reflects Diagnostic Code 7332 has also been 
considered in conjunction with this case.

The regulations provide that there are diseases of the digestive 
system, particularly within the abdomen, which, while differing 
in the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  38 
C.F.R. § 4.113.  Consequently, certain coexisting diseases in 
this area, as indicated in the instruction under the title 
"Diseases of the Digestive System," do not lend themselves to 
distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in § 
4.14.  Id.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 
7348 inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7332 for impairment of sphincter control of 
the rectum and anus, a noncompensable evaluation is warranted for 
healed or slight impairment of the rectal and anal sphincter 
without leakage.  A 10 percent rating requires constant slight 
leakage or occasional moderate leakage.  A 30 percent rating is 
assigned for impairment of sphincter control resulting in 
occasional involuntary bowel movements, necessitating wearing of 
pad.  A 60 percent rating is assigned for impairment of sphincter 
control resulting in extensive leakage and fairly frequent 
involuntary bowel movements.  Finally, a 100 percent rating is 
warranted for impairment resulting in complete lack of sphincter 
control.

Under Diagnostic Code 7333, stricture of the rectum and anus is 
rated as 30 percent disabling for moderate reduction of lumen or 
moderate constant leakage.  A 50 percent rating is assigned for 
greater reduction of lumen or extensive leakage.  A 100 percent 
rating requires colostomy.

In this case, the Veteran's service-connected bowel leakage is 
not manifested by extensive leakage and fairly frequent 
involuntary bowel movements.  For example, the February 2005 VA 
examination noted that the Veteran had a stool leakage problem, 
that occurred less than 1/3 of the day in slight amounts with a 
pad needed 3 times per day.  The October 2009 VA examination 
noted that leakage of stool occurred 1/3 to 2/3 of the day in 
moderate amounts and a pad was needed 2 times per day.  In 
addition, the Veteran described the residuals of leakage of bowel 
and bleeding.  He further reported urgency and frequency of bowel 
movements.  However, his description of this impairment appears 
consistent with the criteria for the current 30 percent rating 
under Diagnostic Code 7332, and does not meet or nearly 
approximate the level of impairment contemplated by the next 
higher rating of 60 percent under this Code.

The Board further notes that, prior to October 8, 2009, there was 
no evidence that the service-connected bowel leakage was 
manifested by moderate reduction of lumen or moderate constant 
leakage.  In addition to the aforementioned competent medical 
findings, the February 2005 VA examination revealed the rectum 
had moderate reduction of lumen.  No other evidence is of record 
which indicates the Veteran had such impairment prior to October 
8, 2009.

The Board notes, however, that on the VA medical examination 
conducted October 8, 2009, the examiner stated that rectal 
evaluation revealed severe reduction of lumen.  Granted, the 
terms "mild," "moderate," and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "moderate" or "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.  Nevertheless, the 
October 2009 VA examiner's description of the lumen reduction as 
"severe" does indicate that greater than moderate reduction of 
lumen was found to be present on this examination.  Moreover, the 
law mandates resolving any reasonable doubt regarding the degree 
of disability in favor of the claimant.  See 38 C.F.R. §§ 4.3, 
4.7.  Therefore, the Board finds that the results of this 
examination reflect a 50 percent rating is warranted pursuant to 
Diagnostic Code 7333.

For an increase in disability compensation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  
As the October 8, 2009, VA examination appears to be the first 
competent medical evidence of record that a 50 percent rating is 
warranted under Diagnostic Code 7333, the Board finds that such a 
staged rating is to be assigned from this date.  

The Board further notes that at no time has the Veteran's 
service-connected bowel leakage required colostomy.  Therefore, a 
100 percent rating is not warranted under Diagnostic Code 7333.

Analysis - Anal sphincterotomy with hemorrhoids and tag lesion

The anal sphincterotomy residuals are evaluated on the basis of 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this Code, internal or external hemorrhoids warrant a 
noncompensable rating if symptoms are mild or moderate.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary anemia 
or fissures. 

In this case, the Veteran's service-connected residuals of anal 
sphincterotomy to include hemorrhoids and tag lesions is not 
manifested by persistent bleeding with secondary anemia or 
fissures.  The February 2005 VA examination revealed the rectum 
had moderate reduction of lumen, with multiple hemorrhoidal tags 
present.  However, it was stated that testing did not show sings 
of anemia.  There was no indication of persistent bleeding or 
fissures.

The October 2009 VA examination reflects that rectal evaluation 
revealed severe reduction of lumen, partial loss of sphincter 
control, rectal tonus was poor, and anal reflexes were minimal.  
However, there was no fissure, ulceration, trauma, rectal 
bleeding, anal infections, proctitis, spinal cord injury, or 
protrusions.  Internal hemorrhoids were present located at 4 and 
6 o'clock, and were reducible.  There was no evidence of 
bleeding, and thrombosis was absent.  Nevertheless, there was 
evidence of frequent recurrence, with excessive redundant tissue.  
No rectum fistula was noted.

In view of the foregoing, the Board finds that this 
symptomatology of the service-connected connected residuals of 
anal sphincterotomy to include hemorrhoids and tag lesions is 
adequately reflected by the current 10 percent rating, and he 
does not meet or nearly approximate the criteria for the next 
higher rating of 20 percent under Diagnostic Code 7336.

Analysis -- Tinnitus

Under VA regulations tinnitus is evaluated pursuant to Diagnostic 
Code 6260.  Effective June 13, 2003, this Code specifically 
provides a single level of disability: 

10% Tinnitus, recurrent.

Note (1): A separate evaluation for 
tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus 
supports an evaluation under one of those 
diagnostic codes.

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to 
other people and has a definable cause that 
may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of 
any underlying condition causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

In other words, the current version of Diagnostic Code 6260, 
effective June 13, 2003, makes it clear that a single evaluation 
of 10 percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  As the record 
reflects the Veteran's current claim was received in June 2004, 
after the June 2003 revision of this Code, it is clearly the only 
version applicable to this claim.  As this Code does not provide 
for a rating in excess of 10 percent for tinnitus, the Veteran's 
claim must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law).

As an additional matter, the Board acknowledges that there had 
been a dispute as to whether the previous version of Diagnostic 
Code 6260 allowed for separate 10 ratings for tinnitus in each 
ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) and 
the pre-1999 and pre-2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
However, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit reversed the Court's holding in Smith, 
concluding that the Court erred in not deferring to the VA's 
interpretation of Diagnostic Code 6260, which is that a veteran 
is entitled only to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  See 
also 38 U.S.C.A. § 7252(b) (West 2002) (commanding that "the 
Court may not review the schedule of ratings for disabilities . . 
. or any action of the Secretary in adopting or revising the 
rating schedule"); Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) (holding that the Secretary's discretion over the rating 
schedule is "insulated from judicial review," with one recognized 
exception limited to constitutional challenges).

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, the 
maximum schedular rating available for tinnitus is 10 percent.  
Therefore, even if the prior version of Diagnostic Code 6260 were 
applicable to this claim, it would still be denied.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  Simply put, 
there is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, under either the current 
version of Diagnostic Code 6260 or the version in effect prior to 
June 2003. 

Other considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
disabiities.  In fact, as detailed above, the Board has found 
that such a staged rating is warranted with respect to the 
service-connected bowel leakage as of October 8, 2009.  However, 
the Board finds that the symptomatology of the service-connected 
disabilities has otherwise been stable throughout the appeal 
period; there were no distinctive period(s) where any of these 
disabilities otherwise met or nearly approximated the criteria 
for an increased rating(s).  Therefore, assigning additional 
staged rating(s) is not warranted in this case.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the 
case presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

In this case, the Board concurs with the RO's determination that 
consideration of an extraschedular rating is not warranted in 
this case.  Nothing in the record indicates the Veteran has been 
hospitalized due to any of his service-connected disabilities 
during the pendency of this case.  The Board acknowledges, as 
detailed in the adjudication of the Veteran's TDIU case, that the 
evidence does indicate his service-connected disabilities have 
resulted in some degree of occupational impairment.  However, the 
record reflects that the degree of this impairment has been 
adequately compensated by the current schedular ratings.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  There is no evidence on file of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted in this case.

Analysis -- TDIU

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, providing at least one disability is 
ratable at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may 
be given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his or her age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to the service-connected disabilities that are the 
subject of this appeal, the Veteran is also service-connected for 
right knee instability, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  Combining 
these evaluations to the service-connected disabilities that are 
the subject of this appeal, to include the 50 percent rating the 
Board has determined is warranted for the bowel leakage, the 
Veteran's overall disability rating is 80 percent.  See 38 C.F.R. 
§ 4.25.  Consequently, he does meet the schedular standards for 
consideration of a TDIU.

In this case, the Veteran has indicated that he has not worked 
since August 2001.  Further, as part of his June 2004 TDIU 
application, he reported that he had been dismissed from 2 
positions in the past 2 years because he could not physically 
meet the requirements of the job.  Although the Veteran indicated 
he had lost various days of work due to illness, he also 
indicated that he had worked in a full-time capacity since at 
least 1976 in various positions, and that he had been employed 
exclusively in managerial positions since at least November 1998.  
He also indicated that he had completed 2 years of college, and 
had completed various other training courses.  

A response from the Veteran's last known employer states that he 
resigned in August 2001, and did not indicate he retired or 
otherwise left due to disability.

The record also indicates the Veteran experiences significant 
employment due to various nonservice-connected disabilities 
including gastroesophageal reflux disease (GERD), cataracts, 
hypertension, and skin problems variously diagnosed (including 
nummular dermatitis).  

In regard to the effect the Veteran's service-connected 
disabilities had on usual occupation, the July 2004 VA 
examination found that there was none.  The February 2005 VA 
examination, which focused on the right elbow, bowel leakage, and 
anal sphincterotomy residuals, stated that he was to avoid 
repetitive use of the elbow, and that the effect on daily 
activity was same.  Finally, the October 2009 VA examination 
stated, in regard to effect on usual occupation, that the Veteran 
was retired and had not worked since 2002.  However, the examiner 
also found that the Veteran could perform sedentary activities, 
although he would need to have access to a restroom for the 
frequent bowel movements and occasional incontinence.  The effect 
of the service-connected disabilities on daily activity included 
limited ability to do yard work, housekeeping, cooking, shopping, 
walking, and driving.

No competent medical opinion is of record to the effect the 
Veteran is unemployable due solely to his service-connected 
disabilities.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for assignment of a 
TDIU in this case.  Although the evidence does indicate his 
service-connected disabilities have resulted in some degree of 
occupational impairment, this impairment has been adequately 
compensated by the current schedular ratings.  This conclusion is 
supported, in part, by the findings of the VA examiners regarding 
the effect these disabilities have on usual occupation, 
particularly that of the October 2009 VA examiner who found the 
Veteran could still work a sedentary position with his service-
connected disabilities.  

The Board acknowledges that the Veteran has indicated he has been 
unemployed for several years, and has been unable to find 
employment.  However, the Court has held that the sole fact that 
a claimant is unemployed or has difficulty obtaining employment 
is not enough for assignment of a TDIU.  A high rating in itself 
is a recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Van 
Hoose, supra.

In view of the foregoing, the Board finds that the competent 
medical and other evidence of record does not reflect the Veteran 
is unable to obtain and/or maintain substantially gainful 
employment due solely to his service-connected disabilities.  













	(CONTINUED ON NEXT PAGE)





As such, the preponderance of the evidence is unfavorable, and 
the claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral 
strain is denied.

Entitlement to a rating in excess of 10 percent for right elbow 
tendonitis is denied.

Entitlement to a rating in excess of 10 percent for left elbow 
tendonitis is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
discectomy of the right knee is denied.

Entitlement to a rating in excess of 30 percent for bowel leakage 
associated with service-connected residuals of anal 
sphincterotomy prior to October 8, 2009, is denied.

Entitlement to a rating of 50 percent for bowel leakage 
associated with service-connected residuals of anal 
sphincterotomy is granted effective October 8, 2009, subject to 
the law and regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for residuals of 
anal sphincterotomy to include hemorrhoids and tag lesions is 
denied.

Entitlement to a rating in excess of 10 percent for tinnitus is 
denied.

Entitlement to a TDIU due to service-connected disabilities is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


